Citation Nr: 0422710	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for depressive neurosis prior to October 17, 1997, and 
entitlement to an initial rating in excess of 30 percent for 
depressive neurosis from October 17, 1997.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was previously before the Board in May 2002.

The May 2002 Board decision denied the claims on appeal.  The 
veteran appealed the Board's May 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
pursuant to a Joint Motion for Remand (Joint Motion), issued 
an Order dated in August 2003, which vacated the Board's May 
2002 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's Motion For Remand noted that the May 2002 Board decision 
did not explain how documents in the record informed the 
veteran what evidence remained needed in order to 
substantiate his claims, and which portion, if any, he had 
the responsibility to provide and which portion, if any, VA 
would attempt to obtain on his behalf.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  A review of the claims 
file reveals that the veteran has not been properly notified 
by VA in specific terms as to the evidence which would be 
needed to substantiate his claims and whether VA or the 
veteran is expected to attempt to obtain and submit such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Based on the foregoing, the Board must remand the case in 
order to satisfy VA's duty to notify and assist the 
appellant.

The Board notes that the veteran has not had a VA mental 
disorders examination since August 2000, and, as such, the 
Board finds that the veteran should be afforded another VA 
mental disorders examination.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his service-connected 
psychiatric disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




